DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15, 26-28, and 31-33 have been canceled. Claims 16-25, 29-30, and 34 are pending in the application and have been examined.

Allowable Subject Matter
Claim 16-25, 29-30, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Huber (DE102017108168A1) which discloses the rotator of a centrifugal separator for separating liquid. However, Huber nor alone or in combination with any other prior art anticipates or renders obvious, “wherein the separator plate has at least two sprues arranged rotationally symmetrically with respect to the axis of rotation, and wherein the spokes that are adjacent to a sprue location have at least one section with a tapered cross-sectional area, wherein the cross-sectional area is an area of a circular cylinder around the axis of rotation, and wherein the at least one section with the tapered cross-sectional area is farther away from the axis of rotation than the sprue location.” It should be noted that, per the claims, the sprues are interpreted as being maintained on the separator plate.
Claims 1 are allowed based on their dependence on an allowed based claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747